DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.  Claims 1 – 2 and 4 – 17 are pending.  Claim 3 has been cancelled.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 – 2, 4 – 7 and 13 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Parthasarathy et al. (US 2012/0231441 A1) in view of Beavers et al. (US 2004/0002049 A1).
Re claims 1, 16, 17:
1.	Parthasarathy teaches an information processing system comprising an information processing device, a first terminal device, and a second terminal device (Parthasarathy, Abstract; fig. 1, 130 and 150 - information processing device; 112 – a first terminal device; 110-1, 110-2 – a second terminal device), wherein 
the information processing device includes (Parthasarathy, Abstract; fig. 1, 130 and 150 - information processing device),
a first memory storing first computer readable instructions (Parthasarathy, [0277]; [0292]) and a table (Parthasarathy, Abstract, “The database stores user data associated with a supervisor and a subordinate, and static data”), and
at least one first processor configured to execute the first computer readable instructions to cause the information processing device to (Parthasarathy, [0277]; [0292]),
set task information in response to an instruction from the first terminal device, the task information including a task and a request for an answer to the task (Parthasarathy, [0010]; [0064] – [0065]; [0074]; [0154], “whiteboard may be oriented around a particular question or worksheet, e.g., due to a student or teacher selecting a particular question or worksheet for a whiteboard session”; question - task),
send the task information to the second terminal device (Parthasarathy, fig. 29; [0144]), 
receive an input answer from the second terminal device, the input answer corresponding to the request for an answer (Parthasarathy, [0010], “An electronic input from the student responsive to the question may be transmitted to a teacher”; figs. 5 – 10; [0065], “The electronic prompt may be any type of prompt that requests the student 110 to provide a responsive input (e.g., an answer to a test question or problem)”; [0126]; fig. 13 shows identities of the students: i.e., “Adam”, “Emily”, “Hannah”), and 

at least one of, associate a first voice recording with the task, or set an indication that the task includes a request for the input answer to include a second voice recording (Parthasarathy, [0144], “The electronic input includes an answer to the question and intermediate work related to the answer. The electronic input has an input modality selected from the group consisting of handwritten input, audio input, and video input”; [0268] – [0272], i.e., [0269], “The play/pause button 3710 is used to play the recorded scribble and/or audio information from the starting of the page”; [0253], “This button is used to start recording the audio with user started time”; [0095], “The subordinate module 140 transmits the student's audio input to the supervisor  …  audio input, e.g., recorded together so that they will be played back in a synchronized fashion”; fig. 10, “No of Questions: 7”; subordinate – student; supervisor - teacher).  

16.	Parthasarathy teaches an information processing method implemented in an information processing system that includes an information processing device, a first terminal device, and a second terminal device (Parthasarathy, Abstract; fig. 1, 130 and 150 - information processing device; 112 – a first terminal device; 110-1, 110-2 – a second terminal device), the information processing method comprising:
setting task information in response to an instruction from the first terminal device, the task information including a task and a request for an answer to the task (Parthasarathy, [0010]; [0064] – [0065]; [0074]; [0154], “whiteboard may be oriented around a particular question or worksheet, e.g., due to a student or teacher selecting a particular question or worksheet for a whiteboard session”; question - task);
sending task information to the second terminal device (Parthasarathy, fig. 29; [0144]); 
presenting the task to a user (Parthasarathy, [0010], “An electronic input from the student responsive to the question may be transmitted to a teacher”; figs. 5 – 10; [0065], “The electronic prompt 
receiving an input answer from the second terminal device, the input answer corresponding to the request for an answer (Parthasarathy, [0010], “An electronic input from the student responsive to the question may be transmitted to a teacher”; figs. 5 – 10; [0065], “The electronic prompt may be any type of prompt that requests the student 110 to provide a responsive input (e.g., an answer to a test question or problem)”; [0126]; fig. 13 shows identities of the students: i.e., “Adam”, “Emily”, “Hannah”); and 
storing the input answer in a table in association with the task information and identification information corresponding with the second terminal device (Parthasarathy, Abstract, “The database stores user data associated with a supervisor and a subordinate, and static data”; fig. 10; fig. 11; fig. 13; fig. 15; fig. 15 shows data structure (or table) which includes a student: “Adam” (identification information); submitted worksheet associated with the student and an option (1520) to grade the answers of a particular worksheet associated with the student); and
at least one of,
associating a first voice recording with the task, or 
setting an indication indicating that, fee task includes a request for the input answer to include a second voice recording (Parthasarathy, [0144], “The electronic input includes an answer to the question and intermediate work related to the answer. The electronic input has an input modality selected from the group consisting of handwritten input, audio input, and video input”; [0268] – [0272], i.e., [0269], “The play/pause button 3710 is used to play the recorded scribble and/or audio information from the starting of the page”; [0253], “This button is used to start recording the audio with user started time”; [0095], “The subordinate module 140 transmits the student's audio input to the supervisor  …  audio input, e.g., recorded together so that they will be played back in a synchronized fashion”; fig. 10, “No of Questions: 7”; subordinate – student; supervisor - teacher).


a memory having computer readable instructions stored thereon; and at least one processor configured to execute the computer readable instructions to cause the information processing device (Parthasarathy, [0277]; [0292]) to,
set task information in response to an instruction from the first terminal device, the task information including a task and a request for an answer to the task (Parthasarathy, [0010]; [0064] – [0065]; [0074]; [0154], “whiteboard may be oriented around a particular question or worksheet, e.g., due to a student or teacher selecting a particular question or worksheet for a whiteboard session”; question - task);
present, in the first terminal device, a user interface meant for inputting the instruction (Parthasarathy, [0010], “An electronic input from the student responsive to the question may be transmitted to a teacher”; figs. 5 – 10; [0065], “The electronic prompt may be any type of prompt that requests the student 110 to provide a responsive input (e.g., an answer to a test question or problem)”; [0126]);
manage the task information (Parthasarathy, fig. 28; pgs. 12 – 15, “TABLE 7”, “CreateWorksheet”, “CreateQuestion”; fig. 30; [0187], “FIG. 30 is a diagram showing how different elements associated with worksheet generation ... questions have been created, as parameters have been specified”); and
associate at least one of,
	a first recording with the task, or a second voice recording with the answer (Parthasarathy, [0144], “The electronic input includes an answer to the question and intermediate work related to the answer. The electronic input has an input modality selected from the group consisting of handwritten input, audio input, and video input”; [0268] – [0272], i.e., [0269], “The play/pause button 3710 is used to play the recorded scribble and/or audio information from the starting of the page”; [0253], “This button is used to start recording the audio with user started time”; [0095], “The subordinate module 140 transmits the student's audio input to the supervisor  …  audio input, e.g., recorded together so that they 
receive the answer which is sent from the second terminal device and which is associated to the task included in the task information that is obtained by the second terminal device (Parthasarathy, [0010], “An electronic input from the student responsive to the question may be transmitted to a teacher”; figs. 5 – 10; [0065], “The electronic prompt may be any type of prompt that requests the student 110 to provide a responsive input (e.g., an answer to a test question or problem)”; [0126]; fig. 13 shows identities of the students: i.e., “Adam”, “Emily”, “Hannah”), wherein 
for each of sets of identification information enabling identification of the second terminal device that sent the answer, the at least one processor further manages the received answer in a corresponding manner to the task information containing the task (Parthasarathy, Abstract, “The database stores user data associated with a supervisor and a subordinate, and static data”; fig. 10; fig. 11; fig. 13; fig. 15; fig. 15 shows data structure (or table) which includes a student: “Adam” (identification information); submitted worksheet associated with the student and an option (1520) to grade the answers of a particular worksheet associated with the student).

Parthasarathy does not explicitly disclose associate the task information with a time slot and a physical location.  Beavers et al. (US 2004/0002049 A1) teaches a system and process for network-based, interactive and multi-media learning (Beavers, Abstract).  Beavers further teaches associating the task information with a time slot and a physical location, in response to an instruction from the first terminal device specifying the time slot and the physical location (Beavers, [0035], “the list of available lectures provided to the client based on various criteria selected by the client, such as the name of the lecture, the date of the lecture”; [0111], “A participant site joins a scheduled lecture by "entering" a prescribed venue selected for the meeting”; [0216]; [0091], “presenter delivering an educational or business-oriented presentation through the use of video, audio and a slideshow, among other things, to individuals or groups of individuals located at the presenter's location and one or more remote locations”; [0209], “the presenter and the group would be a classroom or presentation site associated with the participating sites”; [0210], “The next field in the profile dialog box 1900 is the "Location" data entry field 1910. This their physical location”).  Beavers further teaches at least one of, associating a first voice recording with the task, or setting an indication indicating that the task includes a request for the input answer to include a second voice recording (Beavers, [0122], “the presentation computer 18 inputs … audio via an appropriate audio system”; [0258], “the video and audio from all the participating sites and individuals can be saved, along with the slideshow presentation”; [0213], “audio and video from the individual participant or the site where the audience member is in attendance is provided to the presenter or his/her representative. The audio aspect of this interaction can be accomplished by playing the audio from remote sites or from individual participants over the sound system at the presenter's site”).  Therefore, in view of Beavers, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the information sharing system described in Parthasarathy, by delivering content to a physical location as taught by Beavers, in order to offer course by a teacher or professor in a school or a university (Beavers, [0023]).   Furthermore, such modification would allow the lesson to be broadcasted to both presenter’s location and remote locations (Beavers, [0026]; [0034]). 

Re claim 2:
2. The information processing system according to claim 1, wherein the task information includes a plurality of sets of task information, and the at least one first processor is configured to cause the information processing device to: indicate a set of task information from among the plurality of sets of task information as obtainable by the second terminal device, in response to an instruction from the first terminal device (Parthasarathy, fig 1, 112 – a first terminal device; [0065], “The subordinate modules and supervisor modules may include software applications running on computers operated by subordinates and supervisors”; fig. 28; pgs. 12 – 15, “TABLE 7”, “CreateWorksheet”, “CreateQuestion”; fig. 30; [0187], “FIG. 30 is a diagram showing how different elements associated with worksheet generation ... questions have been created, as parameters have been specified”).

Re claims 4 – 6:


5. The information processing system according to claim 4, wherein the at least one first processor is configured to cause the information processing device to: indicate whether the input answer is associated with the task information corresponding to each of the sets of identification information in response to an instruction from the first terminal device (Parthasarathy, [0010], “An electronic input from the student responsive to the question may be transmitted to a teacher”; figs. 5 – 10; [0065], “The electronic prompt may be any type of prompt that requests the student 110 to provide a responsive input (e.g., an answer to a test question or problem)”; [0126]; fig. 13 shows identities of the students: i.e., “Adam”, “Emily”, “Hannah”; [0134] – [0136], “Class Student Display”, “The list of students in the class … ”; [0138], “Selecting the worksheet to be graded in the Class Students”; [0143], “view the historical scores of the students and compare them against the averages for the class”; [0144], “If an entire group of students answers a question incorrectly”; Parthasarathy’s system records questions and associated answers for each student).



Re claim 7:
7. The information processing system according to claim 1, wherein the at least one first processor, in response to an instruction from the first terminal device, is configured to cause the information processing device to, associate the first voice recording with the task, and set the indication indicating that the task includes the request for the input answer to include the second voice recording (Parthasarathy, [0268] – [0272], i.e., [0269], “The play/pause button 3710 is used to play the recorded scribble and/or audio information from the starting of the page”; [0253], “This button is used to start recording the audio with user started time”; [0095], “The subordinate module 140 transmits the student's audio input to the supervisor module 160 for outputting to the teacher, who may then provide an audio input to the supervisor module 160. The teacher's audio input is then transmitted back to the subordinate module 140 to be played back to the student … video input includes electronic handwritten input and audio input, e.g., recorded together so that they will be played back in a synchronized fashion”; fig. 10, “No of Questions: wo voice questions can be recorded by the teacher and two voice responses by the students; subordinate – student; supervisor - teacher).

Re claims 13 – 15:
13. The information processing system according to claim 1, wherein the second terminal device comprises: a second memory storing second computer readable instructions; and at least one second processor configured to execute the second computer readable instructions to cause the second terminal device to store a plurality of answers corresponding to the task in the second memory, and send input answer, selected from among the plurality of answers, to the information processing device (Parthasarathy, [0010], “An electronic input from the student responsive to the question may be transmitted to a teacher”; figs. 5 – 10; [0065], “The electronic prompt may be any type of prompt that requests the student 110 to provide a responsive input (e.g., an answer to a test question or problem)”; [0126]; fig. 13 shows identities of the students: i.e., “Adam”, “Emily”, “Hannah”; [0134] – [0136], “Class Student Display”, “The list of students in the class … ”; [0138], “Selecting the worksheet to be graded in the Class Students”; [0109], “The student application 140 may record the student's choice of virtual lesson at this time”; [0143], “view the historical scores of the students and compare them against the averages for the class”; [0144], “If an entire group of students answers a question incorrectly”; Parthasarathy’s system records questions and associated answers for each student; an evaluation value – a grade / score; [0022], “multiple choice answer”).

14.  The information processing system according to claim 1, wherein the at least one first processor is configured to cause the information processing device to, indicate whether to allow connection of the second terminal device based on the physical location (Parthasarathy, fig. 3B, “Login Successful?”; [0086]; fig. 13, “Kindergarden > Classroom 1” and Beavers, [0035], “the list of available lectures provided to the client based on various criteria selected by the client, such as the name of the lecture, the date of the lecture”; [0111], “A participant site joins a scheduled lecture by "entering" a prescribed venue selected for the meeting”; [0216]; [0091], “presenter delivering an educational or business-oriented presentation through the use of video, audio and a slideshow, among other things, to individuals or groups of located at the presenter's location and one or more remote locations”; [0209], “the presenter and the group would be a classroom or presentation site associated with the participating sites”; [0210], “The next field in the profile dialog box 1900 is the "Location" data entry field 1910. This field 1910 allows the participant to enter their physical location”).

15.  The information processing system according to claim 1, wherein the at least one first processor is further configured to cause the information processing device to present a user interface for inputting the instruction in the first terminal device (Parthasarathy, fig. 28; pgs. 12 – 15, “TABLE 7”, “CreateWorksheet”, “CreateQuestion”; fig. 30; [0187], “FIG. 30 is a diagram showing how different elements associated with worksheet generation ... questions have been created, as parameters have been specified”).

Claims 8 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Beavers et al. (US 2004/0002049 A1) as applied to claim 7 above, and further in view of Criddle (US 2011/0208508 A1).
Re claims 8 – 12:
Parthasarathy does not explicitly disclose repeating the recorded voice from the teacher.  Criddle teaches an interactive language training system allows practice word/phrase lists customized by the user for training (Criddle, Abstract).  Criddle teaches 8. The information processing system according to claim 7, wherein the at least one first processor is configured to cause the information processing device to, record the second voice recording in a concurrent manner to playing the first voice recording (Criddle, [0033]; [0037]; [0053], “comparison module 214 is configured to accept samples from a student 102 and compare that sample with a reference sample. The reference sample may be obtained from a fluent speaker, such as an instructor 104, or in some instances, a student 102 who is a native speaker of the target language”; [0101]; [0115] ; [0091], “the metrics are a record of a pre-determined number of successful answers for each of the areas including letters, words, and phrases” and Parthasarathy teaches a system capable recording audio/video input from students and teachers;  playback the recorded audio/video(Parthasarathy, [0268] – [0272]; [0253]; [0095]).  9. The information processing video input includes electronic handwritten input and audio input, e.g., recorded together so that they will be played back in a synchronized fashion”; fig. 10, “No of Questions: 7”; hence, more than two voice questions can be recorded by the teacher and two voice responses by the students and Criddle, [0033]; [0037]; [0053], “comparison module 214 is configured to accept samples from a student 102 and compare that sample with a reference sample. The reference sample may be obtained from a fluent speaker, such as an instructor 104, or in some instances, a student 102 who is a native speaker of the target language”; [0101]; [0115] ; [0091], “the metrics are a record of a pre-determined number of successful answers for each of the areas including letters, words, and phrases”).  11. The information processing system according to claim 7, further comprising a display device configured to, display a video associated with the task, the video being input from an external device and synchronized with the first voice recording, video input includes electronic handwritten input and audio input, e.g., recorded together so that they will be played back in a synchronized fashion”; fig. 10, “No of Questions: 7”; hence, more than two voice questions can be recorded by the teacher and two voice responses by the students and Criddle, [0033]; [0037]; [0053], “comparison module 214 is configured to accept samples from a student 102 and compare that sample with a reference sample. The reference sample may be obtained from a fluent speaker, such as an instructor 104, or in some instances, a student 102 who is a native speaker of the target language”; [0101]; [0115] ; [0091], “the metrics are a record of a pre-determined number of successful answers for each of the areas including letters, words, and phrases”).  12.  The information processing system according to claim 7, wherein the second terminal device includes a plurality of second terminal devices, and the at least one first processor is configured to cause the information processing device to, cause the plurality of second terminal devices to record a third voice recording by a user of each of the plurality of second terminal devices, and set an indication indicating that the task that includes a request for the input answer to include the third voice recording (Parthasarathy, [0268] – [0272], i.e., [0269], “The play/pause button 3710 is used to play the recorded scribble and/or audio information from the starting of the page”; [0253], “This button is used to start recording the audio with user started time”; [0095], “The subordinate module 140 transmits the student's audio input to the supervisor module 160 for outputting to the teacher, who may then provide an audio input to the supervisor module 160. The teacher's audio input is then transmitted back to the subordinate module 140 to be played back to the student … video input includes electronic handwritten input and audio input, e.g., recorded together so that they will be played back in a synchronized fashion”; fig. 10, wo voice questions can be recorded by the teacher and two voice responses by the students and Criddle, [0033]; [0037]; [0053], “comparison module 214 is configured to accept samples from a student 102 and compare that sample with a reference sample. The reference sample may be obtained from a fluent speaker, such as an instructor 104, or in some instances, a student 102 who is a native speaker of the target language”; [0101]; [0115] ; [0091], “the metrics are a record of a pre-determined number of successful answers for each of the areas including letters, words, and phrases”).  Criddle teaches an interactive language training system allows practice word/phrase lists customized by the user for training (Criddle, Abstract).  Criddle further teaches the limitation; wherein the task includes at least a voice as contents, and the at least one first processor sets, in response to an instruction from the first terminal device, the task that includes voice recording of a second voice in form of utterance by a user (Criddle, [0033]; [0037]; [0053], “comparison module 214 is configured to accept samples from a student 102 and compare that sample with a reference sample. The reference sample may be obtained from a fluent speaker, such as an instructor 104, or in some instances, a student 102 who is a native speaker of the target language”; [0101]; [0115]; [0091], “the metrics are a record of a pre-determined number of successful answers for each of the areas including letters, words, and phrases”).  Therefore, in view of Criddle, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system described in Parthasarathy, by repeating voice recording of the instructor as taught by Criddle, in order to providing an interactive language training system that provide feedback for pronunciation and articulation (Criddle, Abstract). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues:
…  independent claims 1, 16, and 17 have been amended to include limitations which the Examiner agreed are allowable over the present rejections, as is noted above in the Interview Summary of the December 8, 2020 Examiner Interview.
The Office respectfully submits that the Office has not agreed that the proposed amendment are allowable during the Interview on December 8, 2020.  See the Applicant-Initiated Interview Summary on 12/15/2020.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048.  The examiner can normally be reached on Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACK YIP/Primary Examiner, Art Unit 3715